Citation Nr: 1012418	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-37 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disorder. 

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar sprain. 

4.  Entitlement to an initial rating in excess of 10 percent 
for recurrent kidney stones.  

5.  Entitlement to an initial compensable rating and a 
staged rating in excess of 30 percent for headaches.  

6.  Entitlement to service connection for a disability 
manifested by an asymmetric prostate. 

7.  Entitlement to service connection for a respiratory 
disorder including sleep apnea. 

8.  Entitlement to service connection for arthritis of the 
bilateral fingers. 

9.  Entitlement to service connection for a heart disorder.  

10.  Entitlement to service connection for a disability 
manifested by elevated blood pressure. 


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 
2006. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and ratings for the following 
disabilities: patellofemoral syndrome of the bilateral 
knees, both rated as noncompensable; lumbar sprain, rated as 
10 percent disabling; recurrent kidney stones, rated as 10 
percent disabling; and headaches, rated as noncompensable.  
In this decision, the RO also denied service connection for 
high blood pressure.  

The appeal also comes before the Board from an August 2006 
rating decision that severed service connection for an 
asymmetric prostate and from a September 2008 rating 
decision that denied service connection for sleep apnea 
(claimed as a respiratory disorder), arthritis of the 
bilateral fingers, and a heart disorder including high 
cholesterol.  

In November 2007, the RO granted increased initial ratings 
of 10 percent each for patellofemoral syndrome of the 
bilateral knees. 

In August 2009, the RO granted an increased rating of 30 
percent for headaches, re-diagnosed as migraine headaches, 
effective in June 2009.  

In a June 2009 substantive appeal, the Veteran requested a 
hearing before the Board sitting at the RO, but he failed to 
appear as scheduled in February 2010 with no good cause 
shown.  Therefore, the request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.702 (d) (2009).  

The issue involving entitlement to service connection for a 
disability manifested by elevated blood pressure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's bilateral patellar tendinitis is 
manifested by a range of motion of 120 to 140 degrees 
flexion and zero degrees extension bilaterally.  There is 
pain on repetitive use but no additional limitation in range 
of motion.  There is no ligament instability, effusion, 
malalignment, crepitus, or cartilage deficits.  X-rays are 
normal.  The Veteran uses medication for pain but walks with 
a normal gait and does not use assistive devices.  

2.  The Veteran's lumbar sprain is manifested by a range of 
motion of the thoracolumbar spine of 85 to 90 degrees 
flexion and a combined range of 225 to 240 degrees with pain 
on motion.  There is no additional loss of function on 
repetition.  There are no muscle spasms, atrophy, or 
abnormal gait.  There are no neurologic deficits or 
indications of permanent nerve root involvement.  X-rays are 
normal.  There are episodes of pain twice per week that are 
not incapacitating. 

3.  The Veteran experiences recurrent kidney stones with 
renal colic approximately once to twice per month, 
occasionally requiring medication to control pain.  There is 
no evidence that the Veteran requires diet therapy, drug 
therapy, or invasive or non-invasive procedures more than 
two times per year.  There is no evidence of infection, 
catheter drainage, or impaired kidney function.  

4.  Prior to June 2009, the Veteran experienced recurrent 
headache episodes that were not prostrating and did not 
interfere with his employment or require bed rest.  Starting 
in June 2009, headache episodes are more severe, occurring 
once per month lasting 12 hours, and require bed rest for 
relief.  However, the episodes are not very frequent, are 
not completely prostrating and prolonged, and are not 
productive of severe economic inadaptability.  

5.  There is no credible evidence of a current chronic 
prostate disorder.  

6.  The Veteran's sleep apnea first manifested more than one 
year after service and is not related to any aspect of 
service.  There is no credible evidence of any other current 
chronic respiratory disorder.

7.   There is no credible evidence of bilateral finger 
arthritis or other chronic disorder.  The Veteran's 
bilateral finger pain first manifested after service and is 
not related to any aspect of service.  

8.  There is no credible evidence of a current chronic heart 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial or staged rating 
in excess of 10 percent for a right knee disorder have not 
been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2009).  

2.  The criteria for an initial or staged rating in excess 
of 10 percent for a left knee disorder have not been met at 
any time during the period covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2009).  

3.  The criteria for an initial or staged rating greater 
than 10 percent for lumbar sprain have not been met at any 
time during the period covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5237, 5242 (2009).  

4.  The criteria for an initial or staged rating in excess 
of 10 percent for kidney stones have not been met at any 
time during the period covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.115b, Diagnostic Codes 7508, 7509 (2009).  

5.  The criteria for an initial or staged compensable rating 
for headaches prior to June 26, 2009, and for a rating in 
excess of 30 percent thereafter have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.124a, Diagnostic Code 8100 (2009).  

6.  The criteria for service connection for a disability 
manifested by an asymmetric prostate have not been met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 303.3 
(2009). 

7.  The criteria for service connection for a respiratory 
disorder including sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 303.3 
(2009). 

8.  The criteria for service connection for bilateral finger 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. § 303.3, 3.307, 3.309 (2009). 

9.  The criteria for service connection for a heart disorder 
have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§ 303.3, 3.307, 3.309 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)  

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for bilateral 
knee, lumbar spine, kidney, and headache disabilities.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the claims for service connection for asymmetric 
prostate, respiratory disorder including sleep apnea, 
arthritis of the fingers, and a heart disorder, in 
correspondence in January 2006 under the Benefit Delivery at 
Discharge program, the RO provided notice that met the 
requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed disorders.  Moreover, 
regarding the claims for service connection for respiratory, 
cardiovascular, and bilateral finger disorders, the RO 
provided notice in October 2007 and July 2008 that met the 
requirements.  Finally, regarding the severance of service 
connection for asymmetric prostate, the RO provided notice 
of the proposed severance in a rating decision in May 2006 
that met the requirements of 38 C.F.R. § 3.105 (d) (2009) 
and provide an opportunity to respond.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA obtained copies of 
the Veteran's commissioning physical examination and service 
treatment records from 1994 to his date of retirement in 
2006.  Multiple requests to recover additional service 
treatment records have been unproductive.  The Veteran was 
advised of other types of evidence that would be considered 
in addition to his service treatment records.  The Board 
acknowledges that when a veteran's medical records are lost 
the Board has a heightened duty to assist the claimant in 
developing the claim.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  VA has also obtained medical examinations.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The Veteran served as a U.S. Army engineering officer and 
paratrooper.  He retired at the rank of Lieutenant Colonel.  
The Veteran reported that he placed abnormal stress on his 
knees and spine in service from running and parachute jumps, 
including during periods of time for which service treatment 
records were not recovered.  Resolving all doubt in favor of 
the Veteran, the Board concludes that his lay statements of 
stress to the knees and spine prior to 1994 are credible and 
consistent with the nature and circumstances of his service.  


Increased Rating Claims

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Since the Veteran timely appealed the rating 
initially assigned for his disabilities, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claim when the disabilities may have 
been more severe than at other times during the course of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss 
due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the 
level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Bilateral Knee Disabilities
 
Disability of the knee may be rated on the basis of 
limitation of motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is warranted when extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
normal range of knee motion for VA purposes is from zero 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II (2009).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Impairment in the form of recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, 20 
percent if moderate, and 30 percent if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Genu recurvatum, ankylosis, 
and impairment of the tibia and fibula as a result of 
nonunion or malunion are not indicated in this case.  Thus, 
those particular criteria do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262, 5263 (2009).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major 
joint or group of minor joints.  In the absence of 
limitation of motion, X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups will 
warrant a 10 percent rating.  Absent limitation of motion, a 
20 percent rating is warranted for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service personnel records showed that the Veteran was a 
qualified paratrooper.  In a January 2006 pre-discharge VA 
examination, a contract physician noted the Veteran's report 
of pain, stiffness, and locking of both knees since 1983 
with onset of the symptoms after running or other physical 
activity but with no traumatic injuries.  The Veteran 
reported self-treatment with over-the-counter medication and 
with no limitations on activity other than enduring the 
pain.  On examination, the physician noted a normal gait 
with no use of assistive devices.  Range of motion of the 
knees was measured as 120 degrees flexion and zero degrees 
extension bilaterally with no additional loss of function on 
repetition.   The physician noted crepitus but no swelling 
or other abnormalities.  Concurrent X-rays of both knees 
were normal.  The physician diagnosed patellofemoral 
syndrome, noting the subjective discomfort, decreased range 
of motion, and crepitus.  

In an August 2008 examination for cardiovascular disease, a 
VA contract physician noted the Veteran's reports of being 
capable of climbing stairs, performing yard work, and 
participating in sports and community activities.  

In June 2009, the Veteran underwent an examination by a VA 
contract physician.  
The Veteran reported a 20 year history of anterior knee pain 
that developed gradually with running.  The Veteran reported 
weakness, stiffness, swelling, giving way, lack of 
endurance, and locking, but no heat, redness, fatigability, 
deformity, tenderness, drainage, effusion, subluxation, or 
dislocation.  Flare-ups of moderate pain occurred twice per 
day lasting for one hour and were relieved by rest, over-
the-counter medication, stretching, and use of elastic 
wraps.  The Veteran reported that he could run with pain and 
had difficulty lifting, climbing stairs, and squatting but 
was not incapacitated.  The physician noted that the Veteran 
walked with a normal gait and did not use assistive devices.  
Range of motion was measured as 
140 degrees flexion and zero degrees extension bilaterally.  
The physician noted that knee function was additionally 
limited by pain on repetitive motion, but also noted that 
flexion and extension remained at 140 and zero degrees 
respectively.  The physician noted no ligament instability, 
effusion, malalignment, crepitus, or cartilage deficits.  
Concurrent X-rays were normal.  The physician diagnosed 
bilateral patellar tendinitis.

In March 2007, the Veteran submitted a notice of 
disagreement which he updated with additional statements on 
six occasions from September 2007 to March 2009.  The Board 
reviewed all statements and will discuss the evidence as it 
pertains to each disability on appeal.  Regarding the knees, 
the Veteran reported on each occasion that he experienced 
continued bilateral knee pain making it difficult to climb 
stairs, bend down, walk, and run. 

The Board concludes that a rating in excess of 10 percent 
each for bilateral patellar tendinitis or patellofemoral 
syndrome is not warranted at any time during the period 
covered by this appeal.  The Veteran reported to his 
clinicians and VA that he experiences pain, weakness, 
stiffness, instability or "giving-way," and locking of his 
knees that affect his ability to run, bend, lift, squat, and 
climb stairs.  The Board concludes that the Veteran is 
competent to report on his observed symptoms and that these 
reports are credible as they are consistent and were 
accepted by his clinicians.  However, the Board places less 
probative weight on the reports of instability and locking 
because clinicians have not observed or noted imaging 
pathology to support instability, subluxation, or cartilage 
deficits.  Therefore, the Board concludes that ratings under 
Diagnostic Codes 5256, 5257, 5258, 5262, and 5263 are not 
applicable.  

A rating in excess of 10 percent is not warranted under 
Diagnostic Codes 5260 and 5261 for limitation of motion 
because flexion is greater than 45 degrees and extension 
less than 10 degrees.  A rating in excess of 10 percent is 
not warranted under Diagnostic Code 5003 despite some 
limitation of full flexion measured on one occasion because 
there is no X-ray evidence of degenerative arthritis in the 
joints.  Although the Veteran experienced additional pain on 
repetition, there was no additional loss of function.  The 
Veteran ambulates with a normal gait without assistive 
devices.  Although the Veteran experiences discomfort when 
performing certain activities, there is no lay or medical 
evidence that he is precluded from performing the 
requirements of his occupation and accomplishing the 
activities of daily life.   

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected knee 
disorders result in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Lumbar sprain

Lumbosacral strain and degenerative arthritis of the 
thoracolumbar spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The formula 
contemplates symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 10 percent 
rating is warranted for forward flexion greater than 60 
degrees but not greater than 85 degrees, or a combined range 
of motion of greater than 120 degrees but not greater than 
235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or spinal contour, 
or vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 
60 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  Higher ratings are available if there 
is ankylosis.   Measurements are to be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Code 5242.  

Normal ranges of motion for the thoracolumbar spine are 90 
degrees flexion, and 
30 degrees extension, lateral flexion, and rotation.  Normal 
combined range of motion is 240 degrees.  38 C.F.R. § 4.71a, 
Plate V (2009). 

Intervertebral Disc Syndrome may be rated under either the 
General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results 
in the higher evaluation when all disabilities are combined.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
1.  However, as the Veteran has not been diagnosed with 
intervertebral disc syndrome and as there is no evidence of 
record of incapacitating episodes as defined in the 
diagnostic code, these criteria do not apply.  

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate code. 
 
In January 2006, a VA contract physician noted the Veteran's 
report of a compressed spine injury after a parachute jump 
in 1986.  The Veteran reported stiffness and lower back pain 
once per week lasting variable periods of time.  The Veteran 
reported that he had difficulty bending and lifting and that 
his symptoms were relieved by stretching, rest, and 
medication for pain.  The Veteran reported that he had been 
incapacitated more than one year in the past, but did not 
provide additional details.  On examination, the physician 
noted normal posture and no anklyosis or radiating pain.  
Range of motion was 85 degrees flexion, 30 degrees 
extension, 25 degrees bidirectional lateral flexion, and 30 
degrees bidirectional rotation.  Total range of motion was 
225 degrees.  There was no additional loss of function on 
repetition and no indications of intervertebral disc 
syndrome.  A concurrent X-ray was normal.  The physician 
diagnosed lumbar sprain, noting subjective pain and 
decreased range of motion. 

In an August 2008 examination for cardiovascular disease, a 
VA contract physician noted the Veteran's reports of being 
capability of climbing stairs, performing yard work, and 
participating in sports and community activities.  

In June 2009, a VA contract physician noted the Veteran's 
reports of the compressed spine injury and that he was 
unable to walk as a result of back stiffness and numbness.  
The Veteran denied muscle spasms, paresthesia, bowel, or 
bladder problems.  The Veteran reported that back pain 
occurred twice per week lasting 
24 hours, radiating to both legs, and relieved by rest, 
stretching, and over-the-counter medication. The Veteran 
reported that he continued to function despite the pain and 
was not incapacitated.  On examination the physician noted 
tenderness on the midline lumbar sacral junction but no 
radiating pain on motion or muscle spasms.  There was no 
muscle atrophy or anklyosis.  Range of motion was 
90 degrees flexion with pain starting at 40 degrees, 30 
degrees extension with pain starting at 20 degrees, and 30 
degrees bidirectional lateral flexion and rotation.  Total 
range of motion was 240 degrees.  The physician noted that 
lumbar spinal function was additionally limited by pain on 
repetitive motion but noted that the range of motion on 
repetition was unchanged.  Concurrent X-rays were normal.   
There were no neurologic deficits or indications of 
permanent nerve root involvement.  The physician diagnosed 
lumbar sprain.  

In the March 2007 notice of disagreement and six updates, 
the Veteran noted that he continued to experience low back 
pain.  

The Board concludes that an initial rating in excess of 10 
percent for lumbar sprain is not warranted at any time 
during the period covered by this appeal.  Limitation of 
flexion was measured as 85 to 90 degrees and the total range 
of motion as 225 to 240 degrees.  A higher rating under the 
General Rating Formula for Diseases of the Spine is not 
warranted because flexion is greater than 60 degrees and the 
total range of motion was greater than 120 degrees.  The 
Veteran experienced additional pain on repetition but there 
was no additional loss of function.  There were no 
indications of incapacitating episodes or diagnoses of 
intervertebral disc syndrome.  Clinicians did not observe 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  While the Veteran 
reported pain radiating to both legs, objective findings on 
examination revealed no neurologic deficits or indications 
of permanent nerve root involvement.

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected lumbar sprain 
results in a unique disability that is not addressed by the 
rating criteria.  Specifically, there is no evidence of 
frequent hospitalization or marked interference with 
employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Kidney Stones

Nephrolithiasis is rated as hydronephrosis except that a 30 
percent rating is warranted for recurrent stone formation 
requiring one or more of the following: diet therapy, drug 
therapy, and invasive or non-invasive procedures more than 
two times per year.  38 C.F.R. § 4.115b, Diagnostic Code 
7508.  Hydronephrosis warrants a 10 percent rating for 
occasional attacks of colic, not infected and not requiring 
catheter drainage.  A 20 percent rating is warranted if 
there are frequent attacks of colic requiring catheter 
drainage.  A 30 percent rating is warranted for frequent 
attacks of colic with infection and impaired kidney 
function.  38 C.F.R. § 4.115b, Diagnostic Code 7809. 

In January 2006, a VA contract physician noted the Veteran's 
reports of experiencing kidney stones twelve times per year 
with one episode requiring hospitalization within the 
previous year.  The Veteran denied any catheterization, 
dilation, or drainage.  Service treatment records showed 
that the Veteran sought treatment on several occasions for 
flank pain and after passing stones.  There is no record of 
hospitalization for kidney symptoms in the year prior to the 
January 2006 pre-retirement examination.  On examination, 
the physician noted no current urinary obstructions.   

In June 2009, a VA contract physician noted the Veteran's 
reports of passing kidney stones twice per month with 
occasional emergency room visits to control pain but no 
hospitalizations in the past 12 months.   The Veteran 
reported difficulty starting urination and decreased force 
of flow.  The Veteran also reported weakness, fatigue, loss 
of appetite, limitation on exertion and renal colic.  
However, the physician noted no weight loss, recurrent 
urinary tract infections, or bladder stones.  On 
examination, the physician noted no abdominal abnormalities 
or kidney/urinary tract fistula.  Concurrent urinalysis and 
metabolic laboratory tests were normal.  The physician 
diagnosed recurrent kidney stones.  

In the March 2007 notice of disagreement and six updates, 
the Veteran noted that he  experienced kidney stones 
approximately once per month.

The Board concludes that an initial or staged rating in 
excess of 10 percent for recurrent kidney stones is not 
warranted at any time during the period covered by this 
appeal.  The weight of credible lay and medical evidence is 
that the Veteran experiences recurrent kidney stones with 
renal colic approximately once to twice per month and 
occasionally requiring medication to control pain.  A higher 
rating under Diagnostic Code 7508 for nephrolithesis is not 
warranted because there is no evidence that the Veteran 
required diet therapy, drug therapy, or invasive or non-
invasive procedures more than two times per year.  The 
Veteran does take medication to relieve acute symptoms but 
has not been prescribed drug therapy to treat the chronic 
disease process.  A higher rating is not warranted under 
Diagnostic Code 7809 for hydronephrosis because there is no 
evidence of infection, catheter drainage, or impaired kidney 
function.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1) (2008).  The Veteran has not presented 
any evidence that his particular disability involving 
recurrent kidney stones results in a unique disability that 
is not addressed by the rating criteria.  Specifically, 
there is no evidence of frequent hospitalization or marked 
interference with employment that would suggest that the 
Veteran is not adequately compensated by the regular 
schedular standards.  Thus, there is no basis for referral 
of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Headaches

Migraine headaches warrant a 10 percent rating if there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 
30 percent rating is warranted if there are characteristic 
prostrating attacks occurring on an average of once per 
month over the last several months.  A 50 percent rating is 
warranted if there are very frequent, completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
There is no higher schedular rating.

In June 2006, a VA contract physician noted the Veteran's 
reports of twice per week temporal headaches lasting three 
hours and affecting vision.  The Veteran reported using 
medication but did not lose time from work.  On examination, 
the physician noted no mental or neurologic defects.  Visual 
acuity was 20/100 bilaterally, correctable to 20/20 on the 
right and 20/30 on the left.  The physician diagnosed benign 
headaches.  

On June 26, 2009, a VA contract physician noted the 
Veteran's reports of headache episodes once per month 
lasting 12 hours.  The headaches were productive of blurred 
vision, nausea, photophobia, and phonophobia, and required 
bed rest.  The Veteran used over-the-counter medication and 
reported that the use of a medication for hypertension 
improved the headache disorder.  The physician diagnosed 
migraine headaches of vascular origin.  

In the March 2007 notice of disagreement and in six updates, 
the Veteran noted that his headaches affected concentration 
and negatively affected his vision. 

The Board concludes that an initial or staged compensable 
rating for headaches prior to June 26, 2009 and a rating for 
migraine headaches in excess of 30 percent thereafter is not 
warranted.  A compensable rating prior to June 2009 is not 
warranted because there was no lay or medical evidence of 
characteristic prostrating attacks.  The Veteran experienced 
recurrent headache episodes for which he took over-the-
counter medication.  The episodes did not interfere with his 
employment or require bed rest.  

Lay and medical evidence obtained during an examination in 
June 2009 showed that the headache episodes were more 
severe, occurring once per month lasting 
12 hours and were prostrating as they required bed rest.  
However, the episodes were not very frequent, completely 
prostrating and prolonged, and were not of severe economic 
inadaptability.  Although the Veteran reported that he 
missed work during an episode once per month, there is no 
evidence that he could not continue to accomplish the duties 
of his employment.  Therefore, starting on June 26, 2009, a 
30 percent rating is warranted because the Veteran 
experienced characteristic prostrating attacks occurring on 
an average of once per month over the last several months.  
A higher rating is not warranted starting June 26, 2009 
because the weight of credible evidence is that the headache 
episodes were not very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected migraine 
headaches results in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
The headache episodes interfere with employment 
approximately once per month, but the Board concludes that 
this impairment is not marked interference with employment 
as the Veteran has not reported a loss of job or restriction 
on his duties as a consequence of monthly headaches.  Thus, 
there is no basis for referral of the case for consideration 
of an extraschedular disability evaluation.  See Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to 
support the claim.  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.   38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one 
year of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular disease and arthritis).

Asymmetric Prostate

In an August 1999 physical examination, a military physician 
noted a possible right lobe prostate mass.  In September 
1999, a military family practice clinic examiner noted that 
report of a questionable mass on the right lobe of the 
prostate.  However, on examination, this examiner noted a 
non-tender right lobe, larger than on the left, but with no 
discrete nodule.  The examiner commented on the asymmetry 
and requested a consultation in the urology clinic.   In 
October 1999, a military physician in the urology clinic 
noted the conflicting examination findings and the Veteran's 
reports of nocturia two to three times each night.  On 
examination, the physician noted a normal digital rectal 
examination with no tenderness or nodules.  The physician 
did not diagnose any chronic prostate disorder or 
abnormality.  

Outpatient treatment records for the remainder of the 
Veteran's service are silent for any symptoms, diagnoses, or 
treatment for a prostate disorder.  No symptoms were noted 
by the Veteran in a July 2004 medical history questionnaire 
and no abnormalities were noted on the concurrent physical 
examination.  In a January 2006 retirement physical 
examination, a VA contract physician noted a normal rectal 
examination.    

In January 2006, the RO received the Veteran's claim for 
service connection for several disorders that did not 
include a claim regarding asymmetric prostate.  The same 
month, the RO denied the Veteran's application for 
vocational rehabilitation education.  The RO discussed the 
service treatment record notations of asymmetric prostate, 
but denied the benefits because this abnormality, among 
others, was not rated as compensable.  Although it is not 
clear whether the RO decided or implied that service 
connection had been granted for a prostate disorder, in May 
2006, the RO proposed to sever service connection on the 
basis of clear and unmistakable error that there was no 
medical evidence of a chronic prostate disorder.  In August 
2006, the RO executed severance of service connection for 
asymmetric prostate.  

In the March 2007 notice of disagreement and six updates, 
the Veteran noted that he experienced incidents of enlarged 
prostate since 1998 and that his Tricare physician had 
referred him for a colonoscopy.  The Veteran did not 
identify the Tricare physician or indicate that he had been 
diagnosed with a chronic prostate disorder.  

The Board concludes that service connection for a disability 
manifested by an asymmetric or enlarged prostate is not 
warranted because there is no credible evidence of a current 
chronic disorder or a diagnosis of a disorder in service 
with a continuity of symptoms since service.  The Board 
acknowledges the Veteran's report of incidents of enlarged 
prostate and the Veteran is competent to report on the 
results of examinations as explained to him by his 
physicians.  However, the Board places less probative weight 
on his reports because they are inconsistent with the 
service treatment records.  Although a questionable prostate 
mass was noted on one occasion in a 1999 physical 
examination, a follow-up examiner noted only asymmetry and a 
urology clinic physician noted no abnormalities or chronic 
disorders.  Even if the asymmetry was present, there is no 
credible medical evidence that it is an indication or 
productive of a chronic disorder.  No prostate symptoms were 
reported by the Veteran to the examiners in July 2004 or 
January 2006.  Moreover, the Veteran did not contend that he 
has current symptoms related to the prostate or that he has 
been diagnosed with a prostate disorder in any of the 
notices of disagreement.   

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Respiratory Abnormalities including Sleep Apnea

Service treatment records are silent for any respiratory 
symptoms, diagnoses, or treatment associated with sleep 
interruption.  In a July 2004 medical history questionnaire, 
the Veteran reported experiencing wheezing since he had been 
treated for pneumonia in 2001.  There is no record of 
inpatient or outpatient treatment for pneumonia in the file, 
and a chest X-ray obtained in June 2004 showed no active 
respiratory disease.  In February 2005, an examiner noted 
the reported history of pneumonia and observed respiratory 
wheezing on examination and diagnosed acute bronchitis.  No 
respiratory or sleep abnormalities were reported by the 
Veteran or noted by the VA contract examiner on a January 
2006 retirement examination. 

In August 2007, a private physician noted on a prescription 
form that the Veteran had signs and symptoms of sleep apnea 
since 2003 and that the diagnosis was confirmed in March 
2007.   The physician did not identify the signs and 
symptoms or note the source of the information.  The claims 
file contains records of testing, diagnosis, and treatment 
for sleep apnea starting in May 2007.  

In a March 2007 notice of disagreement relating to other 
issues, the Veteran noted that he experienced respiratory 
abnormalities associated with snoring, restless sleep, and 
fatigue since 2000 and that he had been referred for a sleep 
apnea examination.  In subsequent updates, he referred to 
the testing and note from his private physician regarding 
the diagnosis in 2007 and first on set of sleep apnea 
symptoms in 2003.  

In May 2008, a VA nurse practitioner (NP) noted the 
Veteran's reports of interrupted sleep, the results of a 
2007 sleep study, and the Veteran's use of a continuous 
positive air pressure device.  The NP noted the onset of 
symptoms in 2000 but did not explain the source of that 
information and did not review the claims file.  The NP 
obtained no additional tests and diagnosed sleep apnea.  The 
examination report was reviewed by a physician.   

In December 2008 and March 2009 notices of disagreement, the 
Veteran contended that he noted his snoring symptoms on a 
medical history questionnaire and discussed them with the VA 
physician in January 2006.

The Board concludes that service connection for a 
respiratory disorder, diagnosed as sleep apnea, is not 
warranted because the disorder first manifested more than 
one year after service and is not related to any aspect of 
service.  There is no credible evidence of any other current 
respiratory disorder.  The Board acknowledges the Veteran's, 
his physician's, and the NP's statements that the signs and 
symptoms of sleep apnea were evident in 2003 or 2000.  The 
Veteran is competent to report on his observed symptoms.  As 
neither the physician nor the NP noted the source of the 
information, reviewed the service records, or examined the 
Veteran in 2003 or 2000, the Board concludes that the 
physician's and NP's report were based on information from 
the Veteran and are not independent.  The Board concludes 
that the Veteran's and his clinician's reports of symptoms 
in 2003 and 2000 are not credible because they are 
inconsistent with the service treatment records that are 
silent for any symptoms or signs of sleep apnea, chronic 
sleep disturbance, or respiratory symptoms other than 
wheezing.  No such symptoms were noted on a physical 
examination in 2004.  Notwithstanding the Veteran's 
contention that he reported and discussed the symptoms with 
the VA physician in 2006, that physician made no comments or 
observations related to a sleep disorder.  The Veteran did 
not note a sleep disorder his January 2006 claim or reported 
it to VA prior to March 2007.  

The Board considered whether an additional VA examination 
and opinion are necessary to decide the claim and refers to 
the standard discussed above.  Here, there is medical 
evidence of a current disability, but there is no credible 
lay or medical evidence of an event, injury, onset, or 
continuity of symptoms of a sleep disorder in service.  
Therefore, the low threshold for an additional examination 
and opinion has not been met.  

The weight of the credible and probative evidence 
demonstrates that the Veteran's current sleep apnea first 
manifested greater than one year after service and is not 
related to his active service or any incident therein.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Finger Arthritis

Service treatment records are silent for any symptoms, 
diagnosis, or treatment of a bilateral finger injury or 
disorder.  The Veteran denied any symptoms of arthritis on a 
July 2004 medical history questionnaire.  No symptoms of the 
fingers were reported by the Veteran or noted by the 
examiner on a January 2006 retirement physical examination.  

In a March 2007 notice of disagreement related to other 
issues, the Veteran noted that he experienced pain in his 
fingers since 2006 and that his Tricare physician referred 
him in March 2007 for further examination.  The Veteran did 
not identify the Tricare physician or other examiners so 
that the records could be obtained.  In subsequent updates, 
the Veteran noted that his physician was evaluating his 
fingers for arthritis, but he did not report the results of 
that evaluation. 

In August 2008, a VA NP noted the Veteran's reports of 
morning bilateral finger pain and discomfort after tasks 
using his hands and fingers.  The Veteran reported that he 
had reported the symptoms to his private physician but had 
received no treatment.  The Veteran reported a decrease in 
hand strength and dexterity and a 20 percent loss of motion 
during flare-ups that resolved in three hours.  On 
examination, the NP noted pain but no limitation of motion 
of the fingers.  Concurrent X-rays of both hands were 
normal.  The NP noted that the hands were normal with no 
pathology to provide a diagnosis.  The examination report 
was reviewed by a physician.  

The Board concludes that service connection for bilateral 
arthritis of the fingers is not warranted because there is 
no credible evidence of a diagnosed disorder.  The Board 
acknowledges the Veteran's report of morning and finger pain 
on manipulation, and he is competent to report on his 
observable symptoms.  However, no pathology for the pain or 
diagnosis of a chronic disorder is of record or has been 
identified by the Veteran.  Furthermore, there is no 
evidence of any symptoms of finger pain or injury in 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Heart Disorder

Service treatment records are silent for any symptoms, 
diagnosis, or treatment of a heart disorder in service.  One 
outpatient treatment record in January 2000 showed that the 
Veteran was prescribed a medication for control of 
cholesterol as early as September 1999.  The Veteran sought 
treatment on one occasion in March 1997 for a right rib 
injury while body surfing.  In a July 2004 medical history 
questionnaire, the Veteran reported that he had experienced 
chest pains since 1990.  No cardiovascular symptoms were 
noted.  In a January 2006, a VA contract physician noted no 
heart abnormalities, and a chest X-ray was normal.  

In a March 2007 notice of disagreement on other issues, the 
Veteran noted that he had a family history of heart problems 
and a personal history of heart pain and arrhythmia since 
1990.  He noted that his Tricare physician diagnosed high 
cholesterol, prescribed medication, and referred him for 
evaluation by a cardiologist.  The Veteran did not identify 
the physician or the cardiologist so that associated records 
could be obtained.  

In August 2008, the Veteran underwent a VA contract 
cardiovascular examination and exercise stress test.  The 
examining physician noted the Veteran's reports of recurrent 
spells of left sided chest pain in the past 12 years with 
dyspnea, fatigue, dizziness, and headaches.  The episodes 
occurred about once per month lasting five minutes.  The 
Veteran reported that he had sought treatment in military 
clinics on multiple occasions but no cardiac pathology was 
documented.  He further reported that after service he 
underwent an exercise and cardiolite stress test by a 
private physician that was negative.  The Veteran was 
prescribed medication to control high blood pressure and 
serum cholesterol.  On examination, the physician noted no 
evidence of congestive heart failure, cardiomegaly, or cor 
pulmonale.  A concurrent chest X-ray was normal.  A 
concurrent exercise stress test was normal with a metabolic 
equivalent of 10.40 and no chest pain or arrythmias.  The 
physician noted that the Veteran was employed as an engineer 
and could perform all daily activities including 
participation in sports.  The physician concluded that there 
was no objective pathology to render a diagnosis.  

The Board concludes that service connection for a heart 
disorder is not warranted because there is no credible 
evidence of a current heart disorder.  The Board 
acknowledges the Veteran's reports of experiencing chest 
pain since 1990.  The Veteran is competent to report his 
observed symptoms and his reports are credible, although 
there is no record of any medical evaluation of recurrent 
chest pain.  The Veteran did not report nor does the record 
show any in service or post service diagnosis of a heart 
disorder.  There is one record of a prescription for 
medication in 1999 and current medication to control 
cholesterol.  The Veteran's high serum cholesterol is a 
laboratory measurement and may be a risk factor for future 
disease.  Examiners did not diagnose heart disease in 
service or in VA examinations in 2006 and 2008. 

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial or staged rating in excess of 10 percent for a 
right knee disorder is denied.  

An initial or staged rating in excess of 10 percent for a 
left knee disorder is denied.

An initial or staged rating in excess of 10 percent for 
lumbar sprain is denied. 

An initial or staged rating in excess of 10 percent for 
recurrent kidney stones is denied.  

An initial compensable rating and a staged rating in excess 
of 30 percent for headaches is denied.  

Service connection for a disorder manifested by an 
asymmetric prostate is denied. 

Service connection for a respiratory disorder including 
sleep apnea is denied. 

Service connection for arthritis of the bilateral fingers is 
denied. 

Service connection for a heart disorder is denied.  


REMAND

Elevated Blood Pressure

A 10 percent rating for hypertension is warranted if 
diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 more, or; is a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A diagnosis of 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

Service treatment records showed that the Veteran's blood 
pressure was recorded on at least thirteen occasions from 
January 1994 to February 2005.  All blood pressure 
measurements discussed below are in units of 
systolic/diastolic pressure in mmHg.  Measurements were less 
than 140/90 with the exception of the following occasions.  
In August 1994, blood pressure was measured as 160/84 at the 
time the Veteran sought treatment for renal colic.  
Measurements before and after this episode were less than 
140/90.   In October 2002, an examiner noted a blood 
pressure measurement of 144/85 but a second measurement was 
134/84.  An examiner noted the Veteran's reports of a sore 
throat and muscle pain and diagnosed an upper respiratory 
infection.  In August 2004, an examiner noted a blood 
pressure measurement of 132/91 with no history of 
hypertension.  A measurement one month earlier was 129/89.  
The examiner did not diagnose an onset of hypertension.  In 
February 2005, the Veteran sought treatment for upper 
respiratory congestion.  Blood pressure was measured as 
153/103 and 145/88.  The examiner noted that the high 
measurements may have been elevated because the Veteran was 
not feeling well, and the examiner did not diagnose 
hypertension.  

In a January 2006 retirement physical examination, a VA 
contract physician noted that the Veteran was not currently 
using any medications to control blood pressure.  The 
physician obtained concurrent measurements three times per 
day for three days and none were 140/90 or greater.  The 
physician did not diagnose hypertension.  

In a March 2007 notice of disagreement and in six updates, 
the Veteran noted that his Tricare physician diagnosed 
hypertension that month and prescribed medication.  He 
provided a copy of the label from his prescription 
container.  In a November 2007 letter, a physician confirmed 
the diagnosis and prescribed medication but did not note the 
date of his initial diagnosis or the clinical measurements 
and standards used to determine the diagnosis.      

In August 2008, a VA contract physician obtained three blood 
pressure measurements that were less than 140/90 and noted 
that the Veteran was taking medication to control blood 
pressure.   

Individual high blood pressure measurements are clinical 
findings but do not necessarily represent a diagnosis of a 
chronic disability.  Nevertheless, service treatment records 
showed some elevated measurements, and the Veteran provided 
lay evidence of a diagnosis of hypertension by a private 
physician within one year of discharge from service.  An 
attempt should be made to obtain records of clinical care 
and diagnosis from this physician in order to determine the 
basis for the diagnosis and the severity of the disorder in 
that one year period.    

VA must obtain a medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for 
which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold. McLendon, 20 Vet. 
App. at 83.

Here, there are four occasions in service when the Veteran's 
blood pressure was noted to be elevated.  There is credible 
evidence of a current diagnosis of hypertension and credible 
lay evidence from the Veteran that suggests a relationship 
between the current disorder and elevated blood pressure 
measurements in service.  However, there is no medical 
assessment of record to address whether the Veteran's 
current hypertension first manifested in service or is 
related to any aspect of service.  Therefore, a medical 
review of the treatment records and opinion are necessary to 
decide the claim.  38 C.F.R. § 3.159 (c) .  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran 
authorization to obtain clinical records 
of care for hypertension from Dr. R.N.A. 
at the address provided in the 
physician's correspondence dated 
November 28, 2007.   If authorized, 
request clinical records of care from 
April 1, 2006 to the present.  Associate 
any records received with the claims 
file.  

2.  Schedule the Veteran for a VA 
cardiovascular examination to obtain an 
opinion as to whether or not the Veteran 
currently has hypertension that is 
related to service. 

*	Request that the examiner review 
the claims file and note review of 
the claims file in the examination 
report.  
*	Request that the examiner provide 
an evaluation of the Veteran's high 
blood pressure measurements during 
and after service.  
*	Request that the examiner provide a 
diagnosis for any and all disorders 
manifested by elevated blood 
pressure readings, and an opinion 
as to whether any such disorder 
found at least as likely as not (50 
percent or greater possibility) 
first manifested in service, or 
first manifested within one year 
after service, or is otherwise 
related to service.   
*	If hypertension is found to have 
manifested within the first post-
service year, the examiner should 
indicate if the disability was 
manifested to a degree in which 
diastolic pressure is predominantly 
100 or more, or; systolic pressure 
is predominantly 160 more, or; with 
a history of diastolic pressure 
predominantly 100 or more requiring 
continuous medication for control.  
*	Request that the examiner comment 
on whether the Veteran's medication 
for the control of blood pressure 
is prophylactic or is necessary to 
control a chronic disorder.   

3.  Then, review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange 
for any additional development 
indicated.  Readjudicate the claim for 
service connection for a disability 
manifested by high blood pressure.  If 
the benefit sought remains denied, issue 
an appropriate supplemental statement of 
the case and provide the appellant and 
his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in 
order.   



The purposes of this remand are to assist the appellant with 
the development of his claim.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further 
notice.  However, the Board takes this opportunity to advise 
the appellant that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


